Case 4-49-cr-30886-NME Beeument 476s Filed 62/26/22 Page 4 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

Defendant.

)
UNITED STATES OF AMERICA )
)
v. ) No. 19-CR-10080
)
ELIZABETH HENRIQUEZ, )
)
)
)

 

ASSENTED-TO MOTION FOR RETURN OF PASSPORT
Elizabeth Henriquez has completed her prison sentence and is currently on supervised
release. Although Ms. Henriquez has no present plans to travel internationally, she does wish to
regain possession of her passport, which is being held with Pre-Trial Services pending an order
from this Court allowing its return to her. We respectfully request that the Court order that her
passport be returned to her.

The government assents to this motion.

DATED: February 26, 2021 Respectfully submitted,

/s/ Aaron M. Katz

Aaron M. Katz (BBO #662457)
Ropes & Gray LLP

800 Boylston Street

Boston, MA 02199

(617) 951-7000
aaron.katz@ropesgray.com

Counsel for Elizabeth Henriquez

Wohin ahlowe A. Vaart , VSDI 02/24/21
